ELD-013                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3301
                                      ___________

                                  EDWARD BUKSTEL,
                                            Appellant

                                             v.

JEHU HAND; DYLAN STEINBERG; JOHN STAPLETON; HANGLEY ARONCHICK
 SEGAL PUDLIN & SCHILLER; CARLOS DUQUE; JOHN ROBISON; JEREMIAH
  LEARNED HAND; KEVIN LEE WOODBRIDGE; ARYADNE WOODBRIDGE;
          KIMBERLY PETERSON; PETER EDWARD SHERIDAN
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-15-cv-03951)
                     District Judge: Honorable Michael M. Baylson
                      ____________________________________

                   Submitted on Motions for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 29, 2016

      Before: GREENAWAY, JR., SHWARTZ and GREENBERG, Circuit Judges

                             (Opinion filed: March 11, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Edward Bukstel appeals the District Court’s orders denying his

motion to recuse and dismissing his complaint. Bukstel filed a motion asking us to

summarily vacate the District Court’s orders, and the defendants filed a cross-motion

seeking summary affirmance. For the reasons detailed below, we will deny Bukstel’s

motion, grant the defendants’ motion, and summarily affirm.

       In 2011, investors in VitaminSpice, Inc., a company founded by Bukstel, filed a

federal complaint in which they alleged that Bukstel and VitaminSpice had committed

conversion and securities fraud, and had unlawfully prevented plaintiffs from selling their

VitaminSpice stock in violation of the Uniform Commercial Code. Bukstel answered

and filed counterclaims. In 2012, attorneys from Hangley, Aronchick, Segal, Pudlin &

Schiller entered their appearance for the plaintiffs/counterclaim defendants. In 2013, the

parties reached a settlement agreement, and the District Court dismissed the case. See

E.D. Pa. Civ. A. No. 11-3718.

       In 2014, Bukstel filed a “Motion for 60(b)(3) Fraud on the Court” in that action.

He claimed that the defendants and the Hangley attorneys had engaged in a variety of

improper conduct. Among many other things, he alleged that Advanced Multilevel

Concepts — one of the plaintiffs/counterclaim defendants — was a fictitious entity that

could not have possessed valid claims against him, and that the Hangley lawyers covered

up that fact. In a thorough opinion, the District Court denied Bukstel’s motion.

       Bukstel did not appeal that decision to this Court. Instead, in 2015, he filed a new

complaint, naming as defendants the plaintiffs/counterclaim defendants from the original

action, as well as Hangley and its lawyers. He purported to assert claims under Fed. R.

                                             2
Civ. P. 60(b) and the Dragonetti Act, 42 Pa. Cons. Stat. § 8351; he also alleged fraud on

the Court. Although Bukstel’s allegations were sprawling, his central claim was again

that Advanced is not a real company and that the Hangley lawyers committed fraud by

litigating on behalf of a fictitious entity. Bukstel also filed a motion to recuse, alleging

that the District Judge is close friends with Mark Aronchick, who is a named shareholder

of Hangley (and who has not entered his appearance in any of these proceedings). The

District Court dismissed the complaint. The Court ruled that Rule 60(b) does not provide

a civil cause of action and that, even if it did, the Court had already denied the claims

when Bukstel raised them in his initial Rule 60(b) motion. The Court also declined to

exercise supplemental jurisdiction over the state-law claims. Finally, the Court denied

the motion to recuse. Bukstel filed notices of appeal as to those orders.

       We have jurisdiction under 28 U.S.C. § 1291. See Long v. Tommy Hilfiger USA,

Inc., 671 F.3d 371, 373 (3d Cir. 2012); United States v. Yonkers Bd. of Educ., 946 F.2d
180, 183 (2d Cir. 1991) (per curiam). We exercise plenary review over the District

Court’s order dismissing Bukstel’s complaint, see Allah v. Seiverling, 229 F.3d 220, 223

(3d Cir. 2000), and review its denial of the motion to recuse for abuse of discretion, see

Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 166 (3d Cir. 2004). As noted

above, the parties have filed cross-motions for summary action; we will take summary

action if “no substantial question is presented.” See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We will summarily affirm the District Court’s judgment. First, the District Court

did not err in dismissing Bukstel’s complaint. As the Court observed, Rule 60(b) does

not provide a civil cause of action. See 28 U.S.C. § 2072(b); Handeen v. Lemaire, 112

                                               3
F.3d 1339, 1345 n.8 (8th Cir. 1997). Moreover, to the extent that Bukstel sought either to

file a second Rule 60(b) motion in the underlying action or file a separate action for fraud

on the court, see generally Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 70 (2d Cir.

1990), his claims are barred by the District Court’s denial of those same claims when

Bukstel raised them in his initial Rule 60(b) motion. See Robinson v. Volkswagenwerk

AG, 56 F.3d 1268, 1275 (10th Cir. 1995); Locklin v. Switzer Bros., 335 F.2d 331, 335

(7th Cir. 1964); see also Charles A. Wright, et al., 18a Federal Practice & Procedure

§ 4447 (“Application of issue preclusion to questions actually litigated and decided in

post-judgment proceedings is as appropriate as in any other setting. One adequate

opportunity to try the issue is enough.”). Moreover, having dismissed Bukstel’s federal

claims, the District Court acted within its discretion in declining to exercise supplemental

jurisdiction over his state-law claims. See 28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer

Hotel Inc., 188 F.3d 172, 181 (3d Cir. 1999).

       Nor did the District Court abuse its discretion in denying the motion to recuse. A

judge must recuse if “a reasonable person, with knowledge of all the facts, would

conclude that the judge’s impartiality might reasonably be questioned.” In re Kensington

Int’l Ltd., 353 F.3d 211, 220 (3d Cir. 2003). Typically, a judge need not recuse merely

because he or she is friends with an attorney in the case. See Henderson v. Dep't of Pub.

Safety & Corr., 901 F.2d 1288, 1295-96 (5th Cir. 1990). Any potential bias here was

mitigated by the fact that Mark Aronchick was not involved in any way in this case. See

Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 665 (8th Cir. 2003). While Bukstel

presents additional (and irresponsible) allegations — such as that the District Judge and

                                             4
Aronchick conspired to have Bukstel evicted from his home — these types of

“unsubstantiated allegations” provide no support for his motion. United States v.

Martorano, 866 F.2d 62, 68 (3d Cir. 1989).1 Moreover, even if the District Judge should

have recused, given our conclusion that the District Court was correct to dismiss

Bukstel’s complaint, any recusal error would be harmless. See Selkridge, 360 F.3d at

734.

       Accordingly, we deny Bukstel’s motion for summary action, grant the defendants’

cross-motion, and will summarily affirm the District Court’s judgment. Bukstel’s

numerous pending motions, to the extent that they request additional relief, are denied.




1
 Bukstel also alleges that Aronchick’s daughter previously served as a law clerk to the
District Judge. However, “[i]f a clerk has a possible conflict of interest, it is the clerk,
not the judge, who must be disqualified.” Mathis v. Huff & Puff Trucking, Inc., 787 F.3d
1297, 1311 (10th Cir. 2015) (alteration in original) (quoting Hunt v. Am. Bank & Trust
Co., 783 F.2d 1011, 1016 (11th Cir. 1986)). There is no suggestion that this law clerk
worked on any part of this case.
                                             5